Citation Nr: 1231397	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.  He died in January 2007.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In April 2011, in accordance with 38 U.S.C.A. § 7109, the Board obtained an independent expert medical opinion from outside VA. The Board provided the Appellant and her representative a copy of the opinion and afforded the Appellant opportunity to submit additional argument and evidence.  The Appellant has submitted additional argument along with copies of medical opinions previously submitted. 

In August 2011, the Board remanded the claim for further procedural development. As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271   (1998). 








FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2007, and the death certificate lists the cause of death as Merkel cell carcinoma; no other condition was listed as contributing to death. 

2.  The Veteran's death from Merkel cell carcinoma was not due to a disability incurred in service or was otherwise related to service. 

3.  The Veteran's service-connected disabilities at the time of his death were residuals of plantar keratosis, osteotomy of the 3rd metatarsal and arthroplasty of the left foot with hallux valgus and claw toe deformity; residuals of plantar keratosis, osteotomy of the 3rd metatarsal of the right foot with hallux valgus and claw toe deformity; and bilateral elbow degenerative arthritis; and a service-connected disability is not shown to have caused or contributed materially in producing or hastening the Veteran's death. 


CONCLUSION OF LAW

The fatal Merkel cell carcinoma was not  due to disease or injury that was incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, notice under 38 U.S.C.A. § 5103(a)  must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




The RO provided pre- and post-adjudication VCAA notice bys letter, dated in May 2007 and August 2011. The Appellant was notified of the type of evidence that was required to substantiate the claim for the cause of the Veteran's death. She was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  The VCAA notice included the provisions for the effective date of the claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112   (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected, except for a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death). 

To the extent that a statement of the Veteran's service-connected disabilities was omitted in the VCAA notice in August 2011, the VCAA notice was deficient, but the service-connected disabilities were included in the supplemental statement of the case in June 2012.  





If VA does not provide adequate notice of any of element necessary to substantiate the claim, the burden is on the claimant to show that the notice error was prejudicial.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

After the Appellant was informed of the Veteran's service-connected disabilities, there has been no allegation of prejudicial error by either the Appellant or her representative.  And the Board finds that any defect in the content of the VCAA notice has not affected the essential fairness of the adjudication, that is, the opportunity for the Appellant to submit evidence and to be heard on the claim. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO obtained the service records, VA records, and private medical records.  The Appellant has not identified any additionally evidence for consideration in her appeal. 

VA has conducted a medical inquiry in an effort to substantiate the claim.  In April 2011, an independent medical expert reviewed the file and furnished an opinion.  As the opinion included a review of the Veteran's medical history and applied analysis to the facts of the case to support the conclusion reached in the opinion, it is adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate).





As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The Veteran, who served for 20 years on active duty in the U.S. Army from September 1979 until September 1999.

According the death certificate, the Veteran died on January [redacted], 2007, and the cause of death was Merkel cell carcinoma.  No other condition was listed as contributing to death. 

At the time of his death, the Veteran's service-connected disabilities were residuals of plantar keratosis, osteotomy of the 3rd metatarsal and arthroplasty of the left foot with hallux valgus and claw toe deformity; residuals of plantar keratosis, osteotomy of the 3rd metatarsal of the right foot with hallux valgus and claw toe deformity; and bilateral elbow degenerative arthritis.  The combined disability rating was 50 percent. 

The service treatment records show that in February 1995 the Veteran complained of headaches in the frontal area of the forehead.  In March 1995, a CT scan of the head and posterior fossa was done to rule out a lesion.  The CT scan was negative.  In July 1996 the Veteran was treated for comedone on the left upper arm.  On retirement examination in 1999 there was no complaint or finding of headaches or a scalp condition. 




After service, service department records show that August 2002 the Veteran had an inflamed cyst on the left side of the scalp, and a biopsy in January 2003 showed a malignant tumor.   

Private medical records show that the lesion was in temporal area of the scalp. From February 2003 to December 2004, the Veteran was treated for Merkel cell carcinoma with bony metastatic disease.  

In December 2005, the Veteran filed a claim of service connection for a tumor on his scalp.  He described a bump on the top left side of his head and that he had had major surgery in February 2003 and since then he had developed bone cancer.  

In May 2006, a private oncologist, who had treated the Veteran for Merkel cell carcinoma of the scalp, stated that based on the pathology and progress of the disease, the tumor had been present in the scalp and possibly in a metastatic form, well before February 2003.  

In a rating decision dated in September 2006, the RO denied service connection for Merkel cell carcinoma with bony metastases.  

In December 2006, a private physician stated that the Veteran's sun damage before 1999 could be related to his cancer. 

In February 2007, the Appellant filed a claim for dependency and indemnity compensation, including service connection for the cause of the Veteran's death.  

In June 2008, the Director of the James Graham Brown Cancer Center at the University of Louisville School of Medicine stated that Veteran's cancer, Merkel cell carcinoma, had been present for at least two years before its presentation in August 2002.  



In April 2010, a physician, who had treated the Veteran, stated that Merkel cell carcinoma in all likelihood began in 2001.  He expressed the opinion that it was likely that the Veteran's extensive sun exposure in service may have predisposed the Veteran to the cancer.  He stated that by the time a cancer is clinically obvious, it had usually been present for two or three years, but he supported the Appellant's position that the cancer probably originated while the Veteran was still on active duty. 

In April 2011, the Board referred the matter for an opinion from an independent medical expert (IME) outside of VA's health care system.  The IME, a radiation oncologist at the University of Massachusetts Memorial Medical Center, explained that Merkel cell carcinoma was a rare but highly malignant variant of skin cancer.  The IME stated that there is no known initiating agent or toxic exposure that has been identified as causing the disease.  The IME explained that while it was a popular belief that Merkel cell carcinoma, which frequently presents in the head, scalp, and neck, is related to sun exposure, but there is no connection between Merkel cell carcinoma and sun exposure because Merkel cell carcinoma can originate in any area of the body.  The IME stated that that there was no supporting evidence that sun exposure caused the tumor.  

Legal Criteria for Service Connection for the Cause of Death

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a surviving spouse.  To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.





A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).







For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic disorders, including malignant tumor, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case. 38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 


If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis 

The questions presented are: 1) Whether Merkel cell carcinoma is a service-connected disability; 2) Whether the Veteran's service-connected disabilities caused or contributed to cause the Veteran's death.

Merkel Cell Carcinoma, a Nonservice-Connected Disability during the Veteran's 
Lifetime 

On the basis of service treatment records alone, a scalp tumor was not affirmatively shown to be present in service and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a)(affirmatively showing inception in service) is not established. 

As Merkel cell carcinoma was not noted, that is, observed during service, and as there is no competent evidence either contemporaneous with or after service that this fatal disease were noted during service, and as the Appellant has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  



And service connection under 38 C.F.R. § 3.303(b)(pertaining to chronicity and continuity of symptomatology) is not established.

As for presumptive service connection for Merkel cell carcinoma as a chronic disease, a malignant tumor first presented in August 2002, about 3 years after service, which is beyond the one-year presumptive period following separation from service in 1999.  Although the Veteran's oncologists, including a specialist in skin cancers, stated that the cancer likely began a few years before the cancer was identified in August 2002, there is no evidence of manifestations of a tumor to a compensable degree in the year after the Veteran's separation from service.   Under 38 C.F.R. § 4.118, Diagnostic Code 7818, a compensable malignant rumor is rated either on disfigurement of the head or impairment of function, neither of which id factually shown.  Accordingly, service connection under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309 as a chronic disease is not established.

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there must be evidence that the Merkel cell carcinoma may be associated with an established event, injury, or disease in service.  

In other words, evidence of an association or of causation, that is, a link or nexus between the fatal disease, first diagnosed after service, and an established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 






The Appellant as a lay person, is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

On the question of whether there is an association or causal relationship, that is, a link or nexus between Merkel cell carcinoma, first diagnosed after service, and an established event injury, or disease in service, Merkel cell carcinoma is not a condition under case law that has not been found to be capable of lay observation.  Therefore the determination as to the presence or diagnosis of such a disability is medical in nature; that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

Also Merkel cell carcinoma is not a simple medical condition that the Appellant is competent to identify.  See Jandreau at 1377, n. 4 (sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer a diagnosis of Merkel cell carcinoma.

Where, as here, there is a question of the presence or a diagnosis of Merkel cell carcinoma, not capable of lay observation by case law and the fatal disease is not a simple medical condition under Jandreau for the reason expressed, competent medical evidence is needed to substantiate the claim.  


And there are medical opinions for and against the Appellant's claim. 

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008).  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

The evidence in favor of the claim consists of the opinion of a private oncologist, who stated that based on the pathology and progress of the disease, cancer had been present and possibly in a metastatic form, well before February 2003.  

A private physician stated that the Veteran's sun damage before 1999 could be related to his cancer. 

A cancer specialist stated that Merkel cell carcinoma had been present for at least two years before its presentation in August 2002.  

And one physician stated that Merkel cell carcinoma in all likelihood began in 2001 and that it was likely that the Veteran's extensive sun exposure in service may have predisposed the Veteran to the cancer.  He stated that by the time a cancer is clinically obvious, it had usually been present for two or three years, but he supported the Appellant's position that the cancer probably originated while the Veteran was still on active duty.


This evidence focuses on both the onset and etiology of the fatal cancer.  Not one of the physicians's actually stated that the cancer had onset in service, rather the opinions expressed suggest that the cancer had onset as early as 2000, which coincides with the one-year period following the Veteran's retirement in 1999.  But as already explained, there is no factual evidence of manifestations of a tumor to a compensable degree in the year after the Veteran's separation from service under 38 C.F.R. § 4.118, Diagnostic Code 7818, namely, either disfigurement of the head or impairment of function.  Accordingly, the medical opinions as to onset are not persuasive evidence and have little probative value. 

As for the onset and etiology of the cancer, one physician stated that Merkel cell carcinoma in all likelihood began in 2001 and that the cancer was likely due to the Veteran's extensive sun exposure in service, but he supported the Appellant's position that the cancer probably originated while the Veteran was still on active duty.

As the Appellant as a lay person is not competent to identify or diagnosis Merkel cell carcinoma, and as a lay person the Appellant's opinion is limited to inferences that are rationally based on perception and do not require specialized education, training, or experience, the Appellant is not competent to offer an opinion either on the onset or etiology of Merkel cell carcinoma.  And the physician's statement that he supported the Appellant's position is not persuasive evidence after the physician had already stated that the likelihood of the onset of the cancer was in 2001.

As for the physician's opinion that the cancer was likely due to the Veteran's extensive sun exposure in service, a mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion.  Stefl, 21 Vet. App. at 125. 



For these reasons, the favorable evidence on the material issues of fact, pertaining to the onset and etiology of Merkel cell carcinoma is not persuasive and has little probative value.

The evidence against the Appellant's claim consists of the opinion of IME, a radiation oncologist.  The IME explained that Merkel cell carcinoma was a rare but highly malignant variant of skin cancer.  The IME stated that there is no known initiating agent or toxic exposure that has been identified as causing the disease.  The IME explained that while it was a popular belief that Merkel cell carcinoma was related to sun exposure, there was no connection between Merkel cell carcinoma and sun exposure because Merkel cell carcinoma can originate in any area of the body.  The IME stated that that there was no supporting evidence that sun exposure caused the tumor. 

After a review of the evidence of record and an analysis of the medical evidence, the IME concluded that there was nothing to support the contention that the fatal tumor was caused by any service-related activity.

As the IME specializes in radiation oncology, as the IME has experience in treating patients with Merkel cell carcinoma, as the IME recounted that the significant facts and history of the case, and as the IME provided a rationale to support the conclusion reached in the opinion, the Board places greater weight on the opinion of the IME than the discounted favorable medical evidence. 

As the evidence against the claim outweighs the evidence in favor of the claim, 
the preponderance of the evidence is against the claim that the Veteran's fatal cancer was related to service.  As such, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service-connected Disabilities and the Cause of the Veteran's Death 

As for the service-connected disabilities of the feet and elbows, the Appellant does not argue and the record does not show that the already service-connected disabilities, singularly or jointly, caused the Veteran's death or contributed to the cause of the Veteran's death, or that the service-connected disabilities, singularly or jointly, caused or aggravated the fatal disease, as the death certificate does not list any service-connected disability as the cause of death or as contributing to the cause of death.  And none of the already service-connected disabilities has been identified by any medical professional as the cause of death or as contributing to the cause of death. 

It is the Appellant's general evidentiary burden to establish all elements of the claim, including the causal relationship, the so-called "nexus" requirement, which the Appellant has not done on the question of whether the already service-connected disabilities caused or contributed to the cause of the Veteran's death.  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  

For this reason, the preponderance of the evidence is against the finding that an already service-connected disability caused or contributed to the cause of the Veterans' death and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for the cause of the Veteran's death is denied.

____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


